Citation Nr: 0017385	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date prior to February 23, 1996 
for assignment of a 30 percent rating for a psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of a regional office (RO) of the 
Department of Veterans Affairs (VA).  In September 1997, the 
RO increased a 10 percent rating for the veteran's 
psychiatric disorder to 30 percent.  In October 1998, it was 
determined that an effective date prior to February 23, 1996 
for assignment of a 30 percent evaluation for a psychiatric 
disorder was not warranted.  

FINDINGS OF FACT

1.  A May 1981 unappealed RO rating decision confirmed and 
continued a 10 percent rating for a psychiatric disorder.

2.  A claim for an increased rating for a psychiatric 
disorder was received by the RO on February 23, 1996.

3.  It was first factually ascertainable in October 1996 that 
the veteran's service-connected psychiatric disorder was 
productive of definite social and industrial impairment.

CONCLUSION OF LAW

An effective date prior to February 23, 1996 for assignment 
of a 30 percent rating for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1155, 5110 (West 1991); 38 C.F.R. 
§ 3.400 (1999) and 38 C.F.R. § 4.132, Diagnostic Codes 
9400/9411, effective prior to November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A May 1981 rating decision of the RO confirmed and continued 
a 10 percent evaluation for the veteran's service-connected 
psychiatric disorder.  The veteran was informed of that 
rating decision by letter dated June 1, 1981.  He did not 
appeal within the one year prescribed period.

A claim for an increased rating for a service-connected 
nervous condition was received by the RO on February 23, 
1996.  The veteran related that he was having more problems 
with his service-connected nervous condition and indicated 
that he could no longer control his emotions.


Associated with the claims folder in connection with the 
claim for an increased rating for a psychiatric disorder was 
a report of a VA intake mental status examination.  That 
report, dated in May 1992, reflects that the veteran 
complained of insomnia.  The diagnostic impression was 
chronic anxiety neurosis.  Additionally, VA outpatient and 
inpatient records, dated from September 1995 to August 1996 
are of record.  They reflect the veteran's treatment for 
conditions other than a psychiatric disorder.  

A VA psychiatric examination was performed in October 1996.  
The diagnosis was post-traumatic stress disorder (PTSD).  
Subsequently, a VA social survey was completed in June 1997, 
while another VA psychiatric examination was performed in 
August 1997.  The VA psychiatrist, who conducted the 
examination in August 1997, specifically stated that the 
appropriate diagnosis of the veteran's psychiatric condition 
was now PTSD rather than generalized anxiety disorder. 


Based on the evidence cited above, the RO increased the 
evaluation for the veteran's psychiatric disorder from 10 
percent to 30 percent disabling.  The effective date for 
assignment of the 30 rating was fixed as of February 23, 
1996.

Associated with the claims folder in connection with the 
earlier effective date claim were records of VA treatment, 
dated from 1955 to 1993.  They reflect the veteran's 
inpatient hospitalization and outpatient care.  He was 
hospitalized from June 1952 to July 1952, in August 1955, in 
September 1972, from February 1981 to March 1981, and in 
October 1983.  Treatment on all occasions was for disorders 
other than the veteran's service-connected nervous condition.  
He was hospitalized in September 1972 primarily for treatment 
of a gastrointestinal disorder.  It was reported that he 
presented with a multiplicity of complaints, particularly 
involving the gastrointestinal system.  It was noted that the 
veteran definitely had a tendency towards hypochondriasis, 
with an exaggeration of all symptoms.  At discharge from the 
hospital, he was provided with a two-week supply of Librium, 
as he was service-connected for a nervous condition.  
However, treatment was not provided for the veteran's 
psychiatric disorder during hospitalization.


VA outpatient treatment entries, dated from October 1972 to 
February 1981 reflect occasional complaints of nervousness.  
Anxiety neurosis was listed as one of the veteran's medical 
conditions, but the outpatient treatment entries do not show 
treatment for a nervous condition.  Other VA outpatient 
treatment entries, dated from June 1991 to November 1993, 
reflect that the veteran was evaluated at a mental health 
clinic for sexual dysfunction.  Additionally, it was reported 
that he complained of irritability and insomnia; he denied 
depression.  Symptoms were attributed to anxiety.  

Added to the record were reports of the veteran's treatment 
by private medical providers during February 1999 and May 
1999.  He was evaluated or treated for various conditions, 
including depression and anxiety.


II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

Unless otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a) (West 1991).  


Ordinarily, the effective date for an award of increased 
disability compensation is the date it was ascertainable that 
an increase in disability had occurred, if a claim for 
increase is received within one year of that date.  If a 
claim is not received within one year, the effective date is 
the date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400 (o)(2) (1999).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  38 C.F.R. Part 4.

Under criteria effective prior to November 7, 1996, a 30 
percent rating is warranted for anxiety neurosis or PTSD 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and where psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Codes 9400/9411.

The veteran alleges that a 30 percent rating for his service-
connected nervous disorder should have been assigned earlier 
than February 23, 1996.  It should be noted that a May 1981 
rating decision confirming and continuing a 10 percent 
evaluation for a service-connected psychiatric disorder was 
the most recent unappealed rating decision in this case and, 
as such, was the last final decision on a claim for increase.  
Accordingly, since the date of receipt of the most recent 
claim for an increased rating for a psychiatric disorder is 
February 23, 1996, the earliest possible effective date for 
assignment of a rating greater than 30 percent is February 
23, 1995, according to governing criteria cited above.  A 
determination as to the proper effective date for the 
assignment of a higher rating for a psychiatric disorder 
turns on when it was factually ascertainable that an increase 
in disability had occurred.  


Here, the first medical evidence, tending to suggest an 
increase in disability from PTSD, was the report of a VA 
psychiatric examination performed in October 1996.  
Thereafter, the clinical findings of the October 1996 
examination were further corroborated by a VA social survey 
of June 1997 and by a second VA psychiatric examination 
performed in August 1997.  Medical records covering the one 
year period prior to the date of receipt of the claim merely 
reflect that the veteran received treatment for disorders 
other than his psychiatric condition.  The veteran has 
provided no medical records reflecting treatment of his 
psychiatric condition by non-VA treatment providers during 
the one year period prior to submission of the claim for 
increase.  Additionally, VA medical records, dated from 1955 
to 1993, make only incidental reference to the veteran's 
service-connected nervous condition.  They do not demonstrate 
any increase in disability stemming from his psychiatric 
disorder, then classified as generalized anxiety disorder.  

In sum, it was first factually ascertainable that an increase 
in disability from a psychiatric condition, now classified as 
PTSD, had occurred at a point in time which postdated the 
receipt of the claim for increase.  Accordingly, an effective 
date for an increased rating cannot be assigned prior to the 
date of receipt of the claim for increase; in this case, 
February 23, 1996.  



ORDER

Entitlement to an effective date prior to February 23, 1996 
for assignment of a 30 percent rating for a psychiatric 
disorder is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

